                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

Keith Aaron Vann,                            )         C.A. No. 1:17-2099-HMH-SVH
                                             )
                       Plaintiff,            )             OPINION & ORDER
                                             )
                vs.                          )
                                             )
United States of America,                    )
                                             )
                       Defendant.            )

       This matter is before the court on Keith Aaron Vann’s (“Vann”) pro se motion to alter or

amend the judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. For the

reasons set forth below, the court denies Vann’s motion.

       On November 30, 2018, United States Magistrate Judge Shiva V. Hodges recommended

granting the United States’ motion for summary judgment. (R&R, ECF No. 67.) After

receiving an extension, Vann filed objections to the Report and Recommendation on December

29, 2018. (Objs., ECF No. 77.) After full consideration of Vann’s objections, the court adopted

the Report and Recommendation and granted the United States’ motion for summary judgment

in an order dated January 7, 2019. (Jan. 7, 2019 Order, ECF No. 79.) On February 11, 2019,1

Vann filed the instant motion to alter or amend the judgment. (Mot. Alter or Amend, ECF No.

86.) This matter is now ripe for consideration.

       A motion to alter or amend the judgment under Rule 59(e) may be made on three

grounds: “(1) to accommodate an intervening change in controlling law; (2) to account for new



       1
           Houston v. Lack, 487 U.S. 266 (1988).

                                                   1
evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice.” Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). “Rule 59(e) motions

may not be used, however, to raise arguments which could have been raised prior to the issuance

of the judgment . . . .” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir.

1998). “In general reconsideration of a judgment after its entry is an extraordinary remedy

which should be used sparingly.” Id. (internal citation and quotation marks omitted).

       Upon review, Vann’s motion fails to identify any intervening change in controlling law,

new evidence, or clear error of law. Further, Vann is attempting to generally reallege his

arguments. Based on the foregoing, Vann’s motion is denied.

       Therefore, it is

       ORDERED that Vann’s motion to alter or amend, docket number 86, is denied.

       IT IS SO ORDERED.

                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
February 26, 2019

                               NOTICE OF RIGHT TO APPEAL

       The Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  2
